Citation Nr: 1419459	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  94-19 134	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a back disability. 

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a bilateral hearing loss disability. 

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for a disability manifested by impaired balance.


REPRESENTATION

Veteran represented by:	Kathy Lieberman, Esq.

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1968 to December 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in September 2006 and in July 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2008, the Veteran canceled his request for a hearing before the Board.

In a decision in April 2012, the Board denied, the Veteran's claims for service connection for a bilateral hearing loss disability, tinnitus, and a disability manifested by impaired balance, and determined that new and material evidence had not been presented to reopen a claim of service connection for a back disability.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In a Memorandum Decision in August 2013, the Court vacated the Board's April 2012 decision and remanded the claims to the Board for compliance with instructions in the Memorandum Decision. 

The reopened claim of service connection for a back disability as well as the claims for service connection for a bilateral hearing loss disability, tinnitus, and impaired  balance are REMANDED to the Department of Veterans Affairs Regional Office.




FINDINGS OF FACT

1.  In a decision of April 2000, the Board denied the claim of service connection for a back disability on the basis that the current back disability was not related to service; the Veteran was notified of the decision and of his appellate rights but he did not appeal. 

2.  The additional evidence presented since the Board's decision in April 2000 relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability.


CONCLUSION OF LAW

The criteria to reopen the claim of service connection for a back disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

As the claim is reopened, VCAA compliance need not be further addressed. 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claim to Reopen 

Legal Principles

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.  


Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As the Veteran's current claim to reopen was received in 2006, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  

The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet.App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).



Analysis

In a decision of April 2000, the Board denied the claim of service connection for a back disability on the basis that the postservice back condition was not related to service.
 
At that time, the evidence of record consisted of service treatment records, VA records, private records from a chiropractor, and statements of the Veteran.

The Board's decision in April 2000 is final by operation of law, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156, 20.1100.

In June 2006, the Veteran filed the current application to reopen the claim of service connection for a back disability.  In a rating decision in July 2007, the RO denied the application to reopen on the basis that the current back disability was not related to service.

In order that the evidence submitted after the last, final denial may be considered new and material, the evidence must relate to the basis for the prior denial of the claim.  The claim was previously denied because the evidence of record failed to show that the current back disability was related to service.

The additional evidence presented since April 2000 includes VA treatment records, statements of the Veteran and his son, and a private medical opinion.

In March 2014, Dr. Ali, MD, FHM, a private physician, stated that the Veteran's current back disability is related to injuries in service, including residuals of a shell fragment wound of the left thigh.  The private medical opinion that the current back disability is related to service, relates to an unestablished fact necessary to substantiate the claim, and as the lack of such evidence was the basis for the previous denial of the claim, the evidence is new and material under 38 C.F.R. § 3.156.



For this reason, the claim of service connection for a back disability is reopened.


ORDER

As new and material evidence has been presented, the claim of service connection for a back disability is reopened and to this extent only the appeal is granted.


REMAND

On the reopened claim of service connection for a back disability, a VA examination is needed to identify the current back disability and to address the applicable theories of service connection.

On the claims of service connection for a hearing loss disability and for impaired balance, the evidence shows that on entrance examination the Veteran gave a history of dizziness or fainting spells and ear, nose, or throat trouble.  The medical examiner noted occasional postural dizziness.  A contemporaneous audiogram showed that the auditory thresholds at 1000 Hertz in the right was 25 and 25 in the left ear at 500 Hertz.  On the physical profile, "PULHES," the "H," which stands for hearing and ears, including auditory acuity and disease and defects of the ear, had a numerical designation of "2," indicative of some medical condition or physical defect that may require some activity limitations.  On separation examination, the Veteran again gave a history of dizziness or fainting spells and ear, nose, or throat trouble.   An audiogram showed a shift in the auditory thresholds in the left ear.  As the evidence shows impaired balance and impaired hearing loss on entrance, a VA medical examination and medical opinion is needed to decide the claims.






On the claim of service connection for tinnitus, a VA examiner stated that tinnitus was a symptom associated with hearing loss.  As the evidence is insufficient to decide the applicable theories of service connection raised, further development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA ENT examination, including audiology testing, by a VA examiner, who has not previously examined the Veteran, to determine the following: 

a).  Whether occasional dizziness noted on entrance examination was obvious evidence of pre-existing impaired balance, and, if so, 

i).  Did the pre-existing impaired balance increase in severity during service on the basis of manifestations of the disability prior to, during, and subsequent to service; alternatively,

ii).  If the pre-existing impaired balance increased in severity during service, that is, permanently made worse, was the increase due to natural progression of the preexisiting condition; or, 

iii).  Was the combination of preexisting imbalance and impaired hearing manifestations of Meniere's disease, first documented after service in August 2006 on the basis of a videodstagmography by VA?




b).  If impaired balance did not pre-exist service, did the postservice impaired balance associated with vertigo and Meniere's disease first documented in August 2006 on the basis of a videodstagmography by VA have onset in service? 

c).  Whether impaired hearing on entrance examination increased in severity during service on the basis of manifestations of impaired hearing prior to, during, and subsequent to service; alternatively, 

If the pre-existing impaired hearing increased in severity during service, that is, permanently made worse, was the increase due to natural progression of the preexisiting condition?

In formulating an opinion, the VA examiner is asked to consider:

For the purpose of adjudication, the threshold for normal hearing is from 0 to 20 decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and a higher threshold level indicates some degree of hearing loss, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385.  

On entrance examination the Veteran was assigned a numerical designation of "2" in the acronym were "H" represents hearing and ears, including auditory acuity and disease and defects of the ear, indicative of a condition that may require some activity restrictions 



In formulating an opinion, the VA examiner is asked to address:

i).  The Report of Medical Examination and Report of Medical History, dated in December 1968, which show dizziness and impaired hearing on entrance to service.

(ii).  The Report of Medical Examination, dated in October 1970, which shows a shift in the thresholds in the left ear since the audiogram in December 1968.

iii).  After service, a right ear hearing loss disability and left ear impaired hearing was shown on audiogram by VA in April 2006.  History included hearing loss since 1998. 

d).  Whether hearing loss caused the Veteran's tinnitus. 

The Veteran's file must be made available to the VA examiner. 

2.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to identify:

a).  The current disabilities of the cervical and lumbosacral spine, and, 





b).  Whether the current disabilities of the cervical and lumbosacral segments of the spine are related to driving trucks over rough terrain in Vietnam in 1969 as described by the Veteran and to a complaint of back pain and muscle spasm document in service in November 1969.

The Veteran's file must be made available to the VA examiner. 

3.  After the above development, readjudicate the claims.  If any benefits is denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


